Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
Claim 1-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al (2019/0290909) and Van Deursen et al, ‘Vectorcardiography for Optimization of Stimulation Intervals in Cardiac Resynchronization Therapy’, submitted by applicant.
1. A system for use in configuring cardiac therapy comprising: electrode apparatus comprising a plurality of external electrodes to monitor electrical activity from tissue of a patient (110, figure 1); and a computing apparatus comprising processing circuitry and operably coupled to the electrode apparatus,(see at least figure 1, abstract and ¶31-36) the computing apparatus configured to: monitor electrical activity using the plurality of external electrodes during the delivery of cardiac pacing therapy at a plurality of different paced settings, generate paced electrical heterogeneity information (EHI) based on the monitored electrical activity during delivery of cardiac pacing therapy at the plurality of different paced settings, (see at least ¶52 which teaches generating EHI)

determine a first subset of the plurality of different paced settings for the cardiac pacing therapy that are acceptable based on the paced EHI, (see at least ¶53 which teaches determining a set of acceptable pacing settings)
(Ghosh teaches various metrics, see at least ¶43 which teaches detecting QRS onset which is considered to entail detecting morphology change or amplitude change of the ECG.  Further, van Deursen teaches more clearly  vectorcardiographic metrics that can be used, see at least the abstract and page 2 which teaches that vectorcardiography contains 3D information which may provide valuable information regarding cardiac resynchronization.  Thus, it would have been obvious to use the vectorcardiographic metrics, as taught in van Deursen, along with the single electrode metrics of Ghosh, to further refine the first subset)
 
determine a second subset of the first subset of the plurality of different paced settings for the cardiac pacing therapy that are acceptable based on the one or more single-electrode cardiac metrics and vectorcardiographic metrics if the first subset of paced settings comprises more than one paced setting. (see at least ¶72 which teaches obtaining a second subset by comparing to a threshold.  As mentioned, it would have been obvious to use single electrode and/or vectorcardiographic metrics to further refine the acceptable pacer settings and obtain a second subset since the predictable result of more effective pacer setting would be obtained)

2. The system of claim 1, wherein the paced EHI comprises a metric of electrical heterogeneity, wherein the determining a first subset of the plurality of different paced settings for the cardiac pacing therapy that are acceptable based on the paced EHI  comprises determining a paced setting is acceptable if the metric of electrical heterogeneity is less than or equal to a threshold or if the metric of electrical heterogeneity has changed a selected (see at least ¶51-52,and ¶53 of Ghosh which teaches comparison to a threshold)

3. The system of claim 1, wherein the EHI comprises a standard deviation of electrical activation times monitored by the plurality of external electrodes. (see at least ¶51 of Ghosh)

4. The system of claim 1, wherein the plurality of electrodes comprises two or more left external electrodes located proximate the left side of the patient, wherein the EHI comprises a left average of electrical activation times monitored by the two or more left external electrodes. (see at least figure 1 and ¶51)

5. The system of claim 1, wherein the one or more single-electrode cardiac metrics and vectorcardiographic metrics comprise one or more of a morphology change, an amplitude change, and a QRS duration.  (see at least ¶43 of Ghosh which teaches detecting onset of QRS which is considered to entail detecting a amplitude and/or morphology change of the ECG)

6. The system of claim 1, wherein the one or more single-electrode cardiac metrics correspond to electrical activity monitored from a single electrode of the plurality of external electrodes proximate the fourth intercostal space to the right of the patient’s sternum,
wherein determining a second subset of the first subset of the plurality of different paced settings for the cardiac pacing therapy that are acceptable based on the one or more single-electrode cardiac metrics and vectorcardiographic metrics comprises determining that a paced settings is acceptable if QS morphology is detected and QRS duration has decreased by a (see at least ¶43 of Ghosh which teaches detecting onset of QRS and a fiducial point, which can be any point that reveals a widening or shortening of the QRs interval)

7. The system of claim 1, wherein the one or more single-electrode cardiac metrics and vectorcardiographic metrics comprise one or more of a three- dimensional QRS area change and a t-wave area change based on one or more axes.  (see at least abstract of van Deursen)

8. The system of claim 1, wherein determining a second subset of the first subset of the plurality of different paced settings for the cardiac pacing therapy that are acceptable based on the one or more single-electrode cardiac metrics and vectorcardiographic metrics comprises determining that a paced settings is acceptable if a three-dimensional QRS area decreases by a selected percentage from an intrinsic three-dimensional QRS area generated from electrical activity monitored during no delivery of cardiac pacing therapy. (see at least the abstract of van Deursen)

9. The system of claim 1, further comprising a display, wherein the computing apparatus is operably coupled to the display and configured to display:
the first subset of paced settings;
the EHI corresponding to each paced setting of the first subset of paced settings; and
the one or more single-electrode cardiac metrics and vectorcardiographic metrics corresponding to each paced setting of the first subset of paced settings.  (see at least ¶31 of Ghosh)

(see at least figure 1 and at least ¶51 of Ghosh which teaches activation times)

11. The system of claim 1, wherein the one or more paced settings comprise at least one of a voltage, a pulse width, timing of a V-pacing relative to intrinsic or paced atrial timing, pacing rate, a location of at least one implantable electrode, a pacing polarity, a pacing vector, and a number of pacing electrodes used.  (see at least ¶50 of Ghosh)


12. A method for use in configuring cardiac therapy comprising:
monitoring electrical activity using a plurality of external electrodes from tissue of a patient during the delivery of cardiac pacing therapy at a plurality of different paced settings; (see at least abstract, figure 1 and at least ¶31-36)
generating paced electrical heterogeneity information (EHI) based on the monitored electrical activity during delivery of cardiac pacing therapy at the plurality of different paced settings; (see at least ¶52 which teaches generating EHI)
determining a first subset of the plurality of different paced settings for the cardiac pacing therapy that are acceptable based on the paced EHI; (see at least ¶53 which teaches determining a set of acceptable pacing settings)

(Ghosh teaches various metrics, see at least ¶43 which teaches detecting QRS onset which is considered to entail detecting morphology change or amplitude change of the ECG.  Further, van Deursen teaches more clearly  vectorcardiographic metrics that can be used, see at least the abstract and page 2 which teaches that vectorcardiography contains 3D information which may provide valuable information regarding cardiac resynchronization.  Thus, it would have been obvious to use the vectorcardiographic metrics, as taught in van Deursen, along with the single electrode metrics of Ghosh, to further refine the first subset)
determining a second subset of the first subset of the plurality of different paced settings for the cardiac pacing therapy that are acceptable based on the one or more single-electrode cardiac metrics and vectorcardiographic metrics if the first subset of paced settings comprises more than one paced setting.  (see at least ¶72 which teaches obtaining a second subset by comparing to a threshold.  As mentioned, it would have been obvious to use single electrode and/or vectorcardiographic metrics to further refine the acceptable pacer settings and obtain a second subset since the predictable result of more effective pacer setting would be obtained)


13. The method of claim 12, wherein the paced EHI comprises a metric of electrical heterogeneity, wherein the determining a first subset of the plurality of different paced settings for the cardiac pacing therapy that are acceptable based on the paced EHI comprises determining a paced setting is acceptable if the metric of electrical heterogeneity is less than or equal to a threshold or if the metric of electrical heterogeneity has changed a selected (see at least ¶51-52,and ¶53 of Ghosh which teaches comparison to a threshold)

14. The method of claim 12, wherein the EHI comprises a standard deviation of electrical activation times monitored by the plurality of external electrodes.  (see at least ¶51 of Ghosh)

15. The method of claim 12, wherein the plurality of electrodes comprises two or more left external electrodes located proximate the left side of the patient, wherein the EHI comprises an average of left electrical activation times monitored by the two or more left external electrodes. (see at least figure 1 and ¶51)

16. The method of claim 12, wherein the one or more single-electrode cardiac metrics and vectorcardiographic metrics comprise one or more of a morphology change, an amplitude change, and a QRS duration.  (see at least ¶43 of Ghosh which teaches detecting onset of QRS which is considered to entail detecting a amplitude and/or morphology change of the ECG)

17. The method of claim 12, wherein the one or more single-electrode cardiac metrics correspond to electrical activity monitored from a single electrode of the plurality of external electrodes proximate the fourth intercostal space to the right of the patient’s sternum (V1), wherein determining a second subset of the first subset of the plurality of different paced settings for the cardiac pacing therapy that are acceptable based on the one or more single-electrode cardiac metrics and vectorcardiographic metrics comprises determining that a paced settings is acceptable if QS morphology is detected and QRS duration has decreased by a (see at least ¶43 of Ghosh which teaches detecting onset of QRS and a fiducial point, which can be any point that reveals a widening or shortening of the QRs interval)

18. The method of claim 12, wherein the one or more single-electrode cardiac metrics and vectorcardiographic metrics comprise one or more of a three- dimensional QRS area change and a t-wave area change based on one or more axes. (see at least abstract of van Deursen)

19. The method of claim 12, wherein determining a second subset of the first subset of the plurality of different paced settings for the cardiac pacing therapy that are acceptable based on the one or more single-electrode cardiac metrics and vectorcardiographic metrics comprises determining that a paced settings is acceptable if a three-dimensional QRS area decreases by a selected percentage from  an intrinsic three-dimensional QRS area generated from electrical activity monitored during no delivery of cardiac pacing therapy. (see at least abstract of van Deursen)

20. The method of claim 12, further comprising displaying: the first subset of paced settings; the EHI corresponding to each paced setting of the first subset of paced settings; and the one or more single-electrode cardiac metrics and vectorcardiographic metrics corresponding to each paced setting of the first subset of paced settings.  (see at least ¶31 of Ghosh)


(see at least figure 1 and at least ¶51 of Ghosh which teaches activation times)

22. The method of claim 12, wherein the one or more paced settings comprise at least one of a voltage, a pulse width, timing of a V-pacing relative to intrinsic or paced atrial timing, pacing rate, a location of at least one implantable electrode, a pacing polarity, a pacing vector, and a number of pacing electrodes used.  (see at least ¶50 of Ghosh)

23. A system for use in configuring cardiac therapy comprising:
electrode apparatus comprising a plurality of external electrodes to monitor
electrical activity from tissue of a patient; (110, see figure 1 of Ghosh)
a display; and a computing apparatus comprising processing circuitry and operably coupled
to the electrode apparatus and the display, (see at least ¶31-36 and figure 1 of Ghosh) the computing apparatus configured to:
monitor electrical activity using the plurality of external electrodes
during the delivery of cardiac pacing therapy at a plurality of different paced settings, (see abstract and at least ¶52 of Ghosh)
generate one or more multiple-electrode cardiac metrics based on the
monitored electrical activity during delivery of cardiac pacing therapy at the
plurality of different paced settings, (see at least ¶52,53 of 
Ghosh which teaches standard deviation of activation time, etc.)

the cardiac pacing therapy that are acceptable based on the one or more
generated multiple-electrode cardiac metrics,  (see at least ¶53 of Ghosh which teaches determining an acceptable pacing set)
generate one or more single-electrode cardiac metrics and
vectorcardiographic metrics based on the monitored electrical activity during
delivery of cardiac pacing therapy at the plurality of different paced settings, (Ghosh teaches various metrics, see at least ¶43 which teaches detecting QRS onset which is considered to entail detecting morphology change or amplitude change of the ECG.  Further, van Deursen teaches more clearly  vectorcardiographic metrics that can be used, see at least the abstract and page 2 which teaches that vectorcardiography contains 3D information which may provide valuable information regarding cardiac resynchronization.  Thus, it would have been obvious to use the vectorcardiographic metrics, as taught in van Deursen, along with the single electrode metrics of Ghosh, to further refine the first subset)
determine a second subset of the first subset of the plurality of
different paced settings for the cardiac pacing therapy that are acceptable
based on the one or more single-electrode cardiac metrics and
vectorcardiographic metrics if the first subset of paced settings comprises
more than one paced setting, (see at least ¶72 which teaches obtaining a second subset by comparing to a threshold.  As mentioned, it would have been obvious to use single electrode and/or vectorcardiographic metrics to further refine the acceptable pacer settings and obtain a second subset since the predictable result of more effective pacer setting would be obtained)



electrode cardiac metrics and vectorcardiographic metrics corresponding to
each paced setting of the first subset of paced settings. (see at least ¶31,44 of Ghosh)



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott M. Getzow/Primary Examiner, Art Unit 3792